DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
The set of claims attached to this Notice of Allowance is to be entered and take the place of the non-compliant claim set of claims in the last response, dated January 19, 2021. Those claims were non-compliant because there was no text for the withdrawn claims 11-13. The new set of claims, attached to this Notice of Allowance, indicates that claim 11-13 are cancelled and therefore, do not need to have text present. 
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach a method of forming a glass article comprising a first glass layer with a first glass composition comprising an alkali metal oxide selected from the group consisting of Li2O, Na2O, K2O or combinations thereof and a second glass layer comprising a second glass composition, wherein an effective viscosity of the glass sheet during a contacting step, of the glass layers, is less than a viscosity of the second layer of the glass sheet during the contacting step; and wherein at least one of the following conditions is satisfied: (i) a softening point of the first glass composition is less than a 8.2 P temperature of the first glass composition is less than a 108.2 P temperature of the second glass composition. The examiner is relying on the applicant’s arguments filed January 19, 2021.

              Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J LONEY whose telephone number is (571)272-1493.  The examiner can normally be reached on Mon, Tues, Thurs, Fri 10-4, PTP Weds..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571 272 8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DONALD J LONEY/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        03/23/2021